 



Delek Marketing & Supply, LP
Second Amendment To Credit Agreement
     This Second Amendment to Credit Agreement (herein, the “Amendment”) is
entered into as of July 27, 2007, by and among Delek Marketing & Supply, LP, a
Delaware limited partnership (the “Borrower”) and Fifth Third Bank, an Ohio
banking corporation, as Lender, Administrative Agent, and L/C Issuer.
Preliminary Statements
     A. The Borrower and Fifth Third Bank, as Lender, Administrative Agent, and
L/C Issuer entered into a certain Credit Agreement, dated as of July 31, 2006
(such Credit Agreement as the same has been previously amended, the “Credit
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.
     B. The Borrower and Fifth Third Bank have agreed to amend the Credit
Agreement under the terms and conditions set forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendment to Credit Agreement.
     Upon satisfaction of the conditions precedent set forth in Section 2
hereof, the definition of “Termination Date” appearing in Section 1.1 of the
Credit Agreement shall be and hereby is amended and restated in its entirety to
read as follows:
“Termination Date” means January 31, 2008, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.9, 7.2 or 7.3 hereof.
Section 2. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     (a) The Borrower and Fifth Third Bank shall have executed and delivered
this Amendment.
     (b) Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

 



--------------------------------------------------------------------------------



 



Section 3. Representations and Warranties.
     The Borrower represents and warrants to Fifth Third Bank that (i) each of
the representations and warranties set forth in Section 5 of the Credit
Agreement is true and correct in all material respects on and as of the date of
this Amendment after giving effect to this Amendment as if made on and as of the
date hereof (except to the extent such representation relates and warrants
relate to an earlier date, in which case they are true and correct in all
material respects as of such date) and as if each reference therein to the
Credit Agreement referred to the Credit Agreement as amended hereby; (ii) as of
the date hereof, no Default and no Event of Default exists; and (iii) without
limiting the effect of the foregoing, the Borrower’s execution, delivery and
performance of this Amendment has been duly authorized, and this Amendment has
been executed and delivered by duly authorized officers of the Borrower.
Section 4. Collateral.
     The Borrower has heretofore executed and delivered to the Administrative
Agent the Collateral Documents and the Borrower hereby agrees that
notwithstanding the execution and delivery of this Amendment, the Collateral
Documents shall remain in full force and effect and shall secure the
Obligations, Hedging Liability and Funds Transfer and Deposit Account Liability;
and the rights and remedies of the Lenders under the Collateral Documents,
obligations of the Borrower thereunder, and any liens or security interests
created or provided for thereunder shall be and remain in full force and effect
and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the liens and
security interests created and provided for by the Collateral Documents as to
the indebtedness that would be secured thereby prior to giving effect to this
Amendment.
Section 5. Miscellaneous.
     (a) Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement or
any other Loan Document, or in any certificate, letter or communication issued
or made pursuant to or with respect to any Loan Document, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
     (b) The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the reasonable
fees and expenses of counsel for the Administrative Agent.
     (c) This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each of which
when so executed shall be an original but all of which shall constitute one and
the same instrument. This Amendment shall be governed by the internal laws of
the State of New York.
[Signature Pages to Follow]

-2-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment to Credit Agreement as of
the date first set forth above.

            “Borrower”

Delek Marketing & Supply, LP

By: Delek Marketing GP, LLC, its general partner
      By   /s/ Edward Morgan         Name   Edward Morgan        Title   Vice
President and Chief Financial Officer        By   /s/ John Colling, Jr.        
Name   John Colling, Jr.        Title   Vice President and Treasurer       
“Lender”

Fifth Third Bank, an Ohio banking
corporation, as a Lender, as L/C
Issuer, and as Administrative Agent
      By   /s/ John K. Perez         Name   John K. Perez        Title   Vice
President     

[Signature page to Second Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Reaffirmation and Consent of Guarantors
     Each of the undersigned heretofore executed and delivered to the
Administrative Agent, for the benefit of Lenders, a Guaranty Agreement dated as
of July 31, 2006 (the “Guaranty”). Each of the undersigned hereby consents to
the Second Amendment to Credit Agreement as set forth above as of the date of
such amendment and confirms that its Guaranty and all its obligations thereunder
remain in full force and effect. Each of the undersigned further agrees that its
consent to any further amendments, waivers or consents in connection with the
Credit Agreement shall not be required as a result of this consent having been
obtained. Each of the undersigned acknowledges that Fifth Third Bank is relying
on the assurances provided herein in entering into the Second Amendment to
Credit Agreement set forth above.

            “Guarantors”

Delek US Holdings, Inc.
      By   /s/ Edward Morgan         Name   Edward Morgan        Title   Vice
President and Chief Financial Officer        By   /s/ John Colling, Jr.        
Name   John Colling, Jr.        Title   Vice President and Treasurer       
Delek Marketing & Supply, Inc.
      By   /s/ Edward Morgan         Name   Edward Morgan        Title   Vice
President and Chief Financial Officer        By   /s/ John Colling, Jr.        
Name   John Colling, Jr.        Title   Vice President and Treasurer       
Delek Marketing GP, LLC
      By   /s/ Edward Morgan         Name   Edward Morgan        Title   Vice
President and Chief Financial Officer        By   /s/ John Colling, Jr.        
Name   John Colling, Jr.        Title   Vice President and Treasurer     

[Signature page to Reaffirmation and Consent of Guarantors]

 